DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 16-17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Weaver et al (US 2014/0182935 A1)
Regarding claim 16, Weaver et al discloses a system (optical analysis system) (210) (See Fig. 4B), comprising: a downhole tool (114) (See Fig. 2; an electromagnetic radiation source (400) positioned on the downhole tool (114) and configured to emit electromagnetic radiation (304) to a surrounding downhole environment (300) within a field of view of interest (See Fig. 4B and paragraphs [00223], [0032]); a multivariate optical element (500) (i.e. MOEs (502)) positioned on the downhole tool (114) and comprising one or more optical filters (502) configured to receive reflected radiation  (i.e. reflected light) (306) from the field of view of interest (300) and generate respective filtered radiation signals, each of the one or more optical filters comprising a different transmission function that corresponds to 

    PNG
    media_image1.png
    428
    600
    media_image1.png
    Greyscale

	Regarding claim 17, Weaver et al discloses wherein the electromagnetic radiation source (400), the multivariate optical element (500), the image sensor (506) are positioned on a distal end of the downhole tool (114) and positioning in a direction that is orthogonal to an axial length (longitudinal axis) (204) of the downhole tool (114) (See Figs. 2, 4B and 5).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weaver et al (US 2014/0182935 A1) in view of Freese et al (US 2016/0076367 A1).
Regarding claim 18, Weaver et al discloses all of the limitations of parent claim 16, as taught supra, however, Weaver et al is silent with regards to the position of a plurality of image sensors as claimed.  Freese et al discloses a plurality of image sensors (plurality of computing devices (22) each having a plurality of detectors (216a-c)) positioned on the downhole tool (18), wherein the plurality of image sensors are positioned pointing radially along an axial length of the downhole tool (18) (See Figs. 1, 2A and paragraph [0038]).  Thus, it would have been obvious to modify Weaver et al to position the image sensors, as taught supra by Freese et al, so as to enable a versatile means of simultaneous examination. 
	Regarding claim 19, Freese et al disclose wherein each of the plurality of image sensors is arranged with a different optical filter, wherein the image information from each of the plurality of image sensors (216a-c) indicates the presence of a different chemical species of interest located in the surrounding downhole environment (C1, C2 and water content of sample (26)) (paragraphs [0038]-[0039]).
	Regarding claim 20, Weaver et al discloses a controller (404) (processor) having a memory and a processor, wherein the memory comprises commands which, when executed by the processor, cause .  
Allowable Subject Matter
Claims 1-15 are allowable over the prior art.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the prior art fails to disclose or reasonably suggest wherein a method comprising: generating a resultant signal for the pixel of the coordinate map, the resultant signal being a function of a final power spectrum and a detector efficiency of that pixel; and generating a resultant image that indicates a presence of the chemical species of interest within the field of view of interest, the resultant image being generated using the resultant signal at a plurality of pixels of the coordinate map, as claimed in combination with the rest of the claim limitations, so as to enable combination of an ICE and downhole camera to apply the device to an intelligent coiled tubing system or other downhole tool to conduct real-time, wide-field chemical analysis before and during downhole operation (i.e. pumping of chemical solutions meant to dissolve deposits without hindering flow). 
Claims 2-15 are allowable based on their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chemali et al (US 2012/0169841 A1) a downhole optical imaging tool includes a light source and a camera enclosed within a tool body having at least two sidewall windows. A first window transmits light from the light source to a target region in the borehole, while a second window passes reflected light from the target region to the internal camera. The target region is spaced along the borehole away from the second window in a direction opposite the first window. In some embodiments, this configuration is provided by angling the first and second windows with respect to the sidewall, or by shaping the windows to cast and receive light from a "forward" direction. Some tool embodiments include motion and/or orientation sensors that are employed by a processor to combine separately captured images into a panoramic borehole image.  It can be employed during drilling operations employing air or a substantially transparent liquid as a drilling fluid.

    PNG
    media_image2.png
    623
    373
    media_image2.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANI POLYZOS BOOSALIS whose telephone number is (571)272-2447. The examiner can normally be reached 7:30-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/FB/